 

Exhibit 10.10

September 9, 2020

NavSight Holdings, Inc.

12020 Sunrise Valley Drive, Suite 100

Reston, VA 20191

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Re:

Initial Public Offering

Ladies and Gentlemen:

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between NavSight Holdings, Inc., a Delaware corporation (the “Company”) and
Credit Suisse Securities (USA) LLC, as representative (the “Credit Suisse”),
relating to an underwritten initial public offering (the “IPO”) of the Company’s
units (the “Units”), each unit comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one-half of
one redeemable warrant, each whole warrant exercisable for one share of Common
Stock (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 11 hereof.

In order to induce the Company and Credit Suisse to enter into the Underwriting
Agreement and to proceed with the IPO, and in recognition of the benefit that
such IPO will confer upon the undersigned as a stockholder of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned hereby agrees with the Company as
follows:

1.

If the Company solicits approval of its stockholders of a Business Combination,
the undersigned will vote all shares of Common Stock beneficially owned by it,
whether acquired before, in or after the IPO, in favor of such Business
Combination.

2.

In the event that the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company to pay its tax obligations, if any (less up to $100,000 of such net
interest to pay dissolution expenses and which interest shall be net of taxes
payable), divided by the number of then outstanding IPO Shares, which redemption
will completely extinguish public stockholders’ rights as stockholders
(including the right to receive further liquidation distributions, if any), and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in the cases of clauses (ii) and
(iii) to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The undersigned hereby
waives any and all right, title, interest or claim of any kind in or to any
distribution of the Trust Account and any remaining net assets of the Company as
a result of such liquidation with respect to the Founder Shares owned by the
undersigned. However, if the undersigned has acquired IPO Shares in or after the
IPO, it will be entitled to liquidating distributions from the Trust Account
with respect to such IPO Shares in the event that the Company does not complete
a Business Combination within the time period set forth in the Charter. In the
event of the liquidation of the Trust Account, the undersigned agrees that it
will be liable to the Company if and to the extent any claims by a third party
(other than the Company’s independent registered public accounting firm) for
services rendered or products sold to the Company, or a prospective target
business with which the Company has discussed entering into a transaction
agreement, reduce the amount of funds in the Trust Account to below the lesser
of (i) $10.00 per IPO Share and (ii) the actual amount per IPO Share held in the
Trust Account as of the date of the liquidation of the Trust Account, if less
than $10.00 per IPO Share due to reductions in the value of the assets in the
Trust Account, in each case less interest that may be withdrawn to pay the
Company’s tax obligations, if any; provided that such liability will not apply
to any claims by a third party or prospective target business who executed a
waiver of any and all rights to the monies held in the Trust Account (whether or
not such waiver is enforceable) nor will it apply to any claims under the
Company’s obligation to indemnify Credit Suisse against certain liabilities,
including liabilities under the Securities Act of 1933, as amended, pursuant to
the Underwriting Agreement. The undersigned acknowledges and agrees that there
will be no distribution from the Trust Account with respect to any Warrants, all
rights of which will terminate on the Company’s liquidation.

1

--------------------------------------------------------------------------------

 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm, which is a member of the Financial Industry Regulatory
Authority, or an independent accounting firm that such Business Combination is
fair to the Company’s unaffiliated stockholders from a financial point of view.

4.

Neither the undersigned nor any affiliate of the undersigned will be entitled to
receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary—The Offering—Limited payments to insiders.”

5.

(a)    The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.
Notwithstanding the foregoing, if the closing price of the Company’s Common
Stock equals or exceeds $12.00 per share (as adjusted for share splits, share
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, the Founder Shares will be released
from the Lockup.

(b)    Notwithstanding the provisions set forth in paragraphs 5(a) and 5(c),
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the undersigned will not, without the prior
written consent of Credit Suisse pursuant to the Underwriting Agreement,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, hedge
or otherwise dispose of or agree to dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any other Units, shares of Common Stock, Founder Shares or Warrants
or any securities convertible into, or exercisable, or exchangeable for, shares
of Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case if
(i) and (ii) the transferee has agreed in writing to be bound by the same terms
described in this Letter Agreement to the extent and for the duration that such
terms remain in effect at the time of the transfer.

(c)    The undersigned agrees that until the Company completes an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

(d)    Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales by the undersigned of the Founder Shares,
Private Placement Warrants and shares of Common Stock issued or issuable upon
the exercise of the Private Placement Warrants or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members or
partners of the undersigned or their affiliates, any affiliates of the
undersigned, or any employees of such affiliates; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with the completion of the Business Combination at prices no greater
than the price at which the Founder Shares, Private Placement Warrants or shares
of Common Stock, as applicable, were originally purchased; (vi) by virtue of the
undersigned’s organizational documents upon liquidation or dissolution of the
undersigned; (vii) to the Company for no value for cancellation in connection
with the completion of the Business Combination;

2

--------------------------------------------------------------------------------

 

(viii) in the event of the Company’s liquidation prior to the completion of a
Business Combination; or (ix) in the event of completion of a liquidation,
merger, share exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (i) through
(vi) these permitted transferees must enter into a written agreement agreeing to
be bound by the restrictions herein. For the avoidance of doubt, the transfers
of Founder Shares, Private Placement Warrants and shares of Common Stock issued
or issuable upon the exercise of the Private Placement Warrants or conversion of
the Founder Shares shall be permitted regardless of whether a filing under
Section 16(a) of the Exchange Act shall be required or shall be voluntarily made
with respect to such transfers.

6.

The undersigned agrees that it shall not transfer any Private Placement Warrants
(or shares of Common Stock issued or issuable upon the exercise or conversion of
the Private Placement Warrants), until 30 days after the completion of a
Business Combination.

7.

The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

8.

The undersigned represents and warrants that:

(i)    it has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

(ii)    each questionnaire furnished to the Company, if any, is true and
accurate in all respects.

(iii)    it is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it is not currently a defendant in any such criminal proceeding.

9.

The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s shares of Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees not to seek redemption with respect to
such shares (or sell such shares to the Company in any tender offer) in
connection with any stockholder vote to approve (x) a Business Combination or
(y) an amendment to the Charter that would affect the substance or timing of the
Company’s obligation to allow redemption in connection with the Business
Combination or to redeem 100% of the shares of Common Stock if the Company has
not completed a Business Combination within 24 months from the closing of the
IPO.

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to the Company’s Charter (i) to modify the substance or timing of the Company’s
obligation to allow redemption in connection with the Company’s initial Business
Combination or to redeem 100% of the IPO Shares if the Company does not complete
its initial Business Combination within 24 months from the closing of the IPO,
or (ii) with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity unless the Company provides its public
stockholders with the opportunity to redeem their IPO Shares upon approval of
any such amendment at a per share price, payable in cash, equal to the aggregate
amount then on deposit in the Trust Account, including interest (which interest
shall be net of taxes payable), divided by the number of then issued and
outstanding IPO Shares.

11.

To the extent that Credit Suisse does not exercise their over-allotment option
to purchase up to an additional 3,000,000 Units within 45 days from the date of
the Prospectus (and as further described in the Prospectus), the Sponsor agrees
that it shall forfeit, at no cost, a number of Founder Shares in the aggregate
equal to 750,000 multiplied by a fraction, (i) the numerator of which is
3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,000,000.

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

3

--------------------------------------------------------------------------------

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the
Class B Common Stock of the Company, par value $0.0001 per share, acquired by an
Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Placement Warrants” shall mean
the warrants that are being sold privately by the Company simultaneously with
the consummation of the IPO; (vi) “Trust Account” shall mean the trust account
into which the net proceeds of the Company’s IPO and a portion of the proceeds
from the sale of the Private Placement Warrants will be deposited; and (vii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-240100) filed with the SEC, as amended.

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

15.

The undersigned acknowledges and understands that Credit Suisse and the Company
will rely upon the agreements, representations and warranties set forth herein
in proceeding with the IPO and further agrees that Credit Suisse shall be a
third party beneficiary of this Letter Agreement. Nothing contained herein shall
be deemed to render Credit Suisse a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

16.

The undersigned hereby agrees and acknowledges that: (i) Credit Suisse and the
Company would be irreparably injured in the event of a breach by such the
undersigned of its obligations set forth in this Letter Agreement (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

17.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

18.

This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

19.

Any notice, consent or request to be given in connection with any of the terms
or provisions of this Letter Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile or other electronic
transmission.

20.

This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

[Signature Page Follows]

 

 

4

--------------------------------------------------------------------------------

 

 

SIX4 HOLDINGS, LLC

 

 

By:

 

/s/ Jack Pearlstein

Name:

 

Jack Pearlstein

Title:

 

Member

 

Acknowledged and Agreed:

 

NAVSIGHT HOLDINGS, INC.

 

 

By:

 

/s/ Jack Pearlstein

Name:

 

Jack Pearlstein

Title:

 

EVP & CFO

 

[Signature Page to Letter Agreement]